

EXHIBIT 10.9


To:           Powersafe Technology Corp.
1400 Coney Island Avenue
Brooklyn, NY 11230


REGULATION D SUBSCRIPTION AGREEMENT
AND INVESTMENT REPRESENTATION


SECTION 1


1.1           Subscription.  The undersigned, intending to be legally bound,
hereby irrevocably subscribes for and agrees to exchange a liability owed to it
by Powersafe Technology Corp., a Delaware corporation (the "Company") and/or a
liability owed to it by Amplification Technologies, Inc. (“ATI”), a Delaware
corporation, a wholly owned subsidiary of the Company, in a transaction exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”) for the number of shares of Series D-1 Preferred Stock
and Warrants indicated below. The terms of the Series D-1 Preferred Stock and
Warrants are more fully described in the Certificate of Designation of the
Preferred Stock and Warrant Agreement attached hereto as Exhibits A and B,
respectively.


The undersigned understands that the securities are being offered, exchanged and
issued by the Company in a transaction exempt from the registration requirements
of the Securities Act.


For purposes of this agreement, the Series D-1 Preferred Stock shall be referred
to as the “Preferred Stock”, the shares of common stock of the Company issued
upon due conversion of the Preferred Stock in accordance with the terms thereof
shall be referred to as the “Converted Shares” and the shares of common stock of
the Company issued upon due conversion of the Warrants shall be referred to as
the “Warrant Shares”. The Preferred Stock, Warrants, Converted Shares and
Warrant Shares shall hereinafter be referred to collectively as the “Shares”.


1.2           Registration Penalty.  The Company agrees to pay to the subscriber
an amount equal to one half of one percent (1/2%) of the aggregate purchase
price of the Shares acquired by the Subscriber  pursuant to this Agreement (the
“Monthly Payment”), calculated day-to-day on a 30/360 basis, each month
beginning November 1, 2009 until the date that the Company shall have prepared
and filed with the Securities and Exchange Commission a registration statement
covering  the Converted Shares issuable upon conversion of the Preferred Stock,
and such registration statement shall have been declared effective under the
Securities Act, or the subscriber is then able to sell such Converted Shares
under Rule 144 promulgated pursuant to the Securities Act (the Monthly Fee to be
pro rated if this condition is satisfied with respect to only a portion of such
Converted Shares).



 
 

--------------------------------------------------------------------------------

 

1.3           Release.  The undersigned understands and acknowledges that
_______________________ dollars ($___________________) owed to it by the Company
and/or ATI, are to be exchanged for _____ shares of Series D-1 Preferred Stock
(“Preferred Stock”) and ______ Warrants.


In consideration of the issuance of the Preferred Stock and Warrants, the
undersigned hereby irrevocably and unconditionally releases, and forever
discharges the Company, ATI, and their officers, directors, stockholders,
employees, agents, representatives and affiliates and their respective
successors and assigns, and all persons, firms, corporations, and organizations
acting on their behalf (collectively referred to as the “Related Entities”) of
and from any and all actions, causes of actions, suits, potential lawsuits,
debts, charges, demands, complaints, claims, administrative proceedings,
liabilities, obligations, promises, agreements, controversies, damages and
expenses (including but not limited to compensatory, punitive or liquidated
damages, attorney’s fees and other costs and expenses incurred), of any kind or
nature whatsoever, whether presently known or unknown, which the undersigned may
have or claim to have against any of the Related Entities as of the date hereof
with respect to the payment of $______.




SECTION 2


2.1           Investor Representations and Warranties.  The undersigned hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:


(a)           Investment Purposes.  The undersigned is acquiring the Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or "blue-sky" laws. No other person
has a direct or indirect beneficial interest in, and the undersigned does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to, the Shares or any part of the Shares for which the undersigned
is subscribing that would be in violation of the Securities Act or any state
securities or "blue-sky" laws.


(b)           Authority.  The undersigned has full power and authority to enter
into this Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.


(c)           No General Solicitation.  The undersigned is not subscribing for
the Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio; or presented at any seminar or similar
gathering; or any solicitation of a subscription by a person, other than Company
personnel, previously not known to the undersigned.

 
 

--------------------------------------------------------------------------------

 



(d)           Investment Experience.  The undersigned, or the undersigned’s
professional advisors, has such knowledge and experience in finance, securities,
taxation, investments and other business matters as to evaluate investments of
the kind described in this Agreement. By reason of the business and financial
experience of the undersigned or his professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), the undersigned or his advisors can protect his
own interests in connection with the transactions described in this Agreement.
The undersigned is able to afford the loss of his entire investment in the
Shares.


(e)           Exemption from Registration.  The undersigned acknowledges his
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act.  In furtherance thereof, in addition
to the other representations and warranties of the undersigned made herein, the
undersigned further represents and warrants to and agrees with the Company and
its affiliates as follows:


(1)           The undersigned has the financial ability to bear the economic
risk of his investment, has adequate means for providing for his current needs
and personal contingencies and has no need for liquidity with respect to his
investment in the Company; and


(2)           The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Shares.  The undersigned also represents it has
not been organized for the purpose of acquiring the Shares; and


(3)           The undersigned has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the offering of the Shares, the Company and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.


(4)           The undersigned understands that the Shares are not being
registered under the Securities Act, or the securities laws of any state in
reliance upon exemptions therefrom for private offerings.  The undersigned
understands that the Shares must be held indefinitely unless the sale thereof is
subsequently registered under the Securities Act and applicable state securities
laws or exemptions from such registration are available.  All certificates
evidencing the undersigned Shares will bear a legend stating that the Shares
have not been registered under the Securities Act or state securities laws and
they may not be resold unless they are registered under the Securities Act and
applicable state securities laws or exempt therefrom.

 
 

--------------------------------------------------------------------------------

 

(f)           Economic Considerations.  The undersigned is not relying on the
Company, or its affiliates or agents with respect to economic considerations
involved in this investment.  The undersigned has relied solely on its own
advisors.


(g)           No Other Company Representations.  No representations or
warranties have been made to the undersigned by the Company, or any officer,
employee, agent, affiliate or subsidiary of the Company, other than the
representations of the Company contained herein, and in subscribing for Shares
the undersigned is not relying upon any representations other than those
contained herein.


(h)           Accredited Investor.  The undersigned is an “Accredited Investor”
as that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act, and as specifically indicated in Exhibit C to this Agreement.
 
(i)           State Residency.  The undersigned’s principal residence (if
subscriber is an individual) or principal business address, as applicable, is in
the state indicated on the signature page, and the undersigned has no present
intention to move such residence or principal business address, as applicable,
from such State.


(j)           Legend.  Each certificate representing the Shares shall be
endorsed with the following legend, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR WITHOUT AN EXEMPTION THEREFROM OR AN OPINION OF COUNSEL IN
A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”


The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares set forth in this Section


(k)           Potential Loss of Investment.  The undersigned understands that an
investment in the Shares is a speculative investment which involves a high
degree of risk and the potential loss of his entire investment. The undersigned
has received and reviewed the filings made by the Company with the SEC.  The
undersigned understands and acknowledges that as a result thereof, he may lose
his entire investment in the Company.


(l)           Investment Commitment.  The undersigned's overall commitment to
investments which are not readily marketable is not disproportionate to the
undersigned's

 
 

--------------------------------------------------------------------------------

 

net worth, and an investment in the Shares will not cause such overall
commitment to become excessive.


(m)           Receipt of Information.  The undersigned has received all
documents, records, books and other information pertaining to the undersigned’s
investment in the Company that has been requested by the undersigned.


(n)           No Reliance.  Other than as set forth herein, the undersigned is
not relying upon any other information, representation or warranty by the
Company or any officer, director, stockholder, agent or representative of the
Company in determining to invest in the Shares.  The undersigned has consulted,
to the extent deemed appropriate by the undersigned, with the undersigned’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Shares and on that basis believes that his or its investment
in the Shares is suitable and appropriate for the undersigned.


(o)           No Governmental Review.  The undersigned is aware that no federal
or state agency has (i) made any finding or determination as to the fairness of
this investment, (ii) made any recommendation or endorsement of the Shares or
the Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.


(p)           Price of Shares.   The undersigned understands that the price of
the Shares offered hereby was determined by the Company without reference to the
assets or book value of the Company.  The undersigned further understands that
there is a substantial risk of further dilution of his or its investment in the
Company.




SECTION 3


Company’s Representations and Warranties.  The Company represents and warrants
to the undersigned as follows:


(a)           Organization of the Company.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Delaware.


(b)           Authority.  (a)  The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
issue the Shares; (b)  the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required; and (c)  this Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such  enforceability  may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

 
 

--------------------------------------------------------------------------------

 



(c)           Exemption from Registration; Valid Issuances.  The sale and
issuance of the Shares, in accordance with the terms and on the bases of the
representations and warranties of the undersigned set forth herein, may and
shall be properly issued by the Company to the undersigned pursuant to any
applicable federal or state law. When issued and paid for as herein provided,
the Shares shall be duly and validly issued, fully paid, and non-assessable.
Neither the sales of the Shares pursuant to, nor the Company's performance of
its obligations under, this Agreement shall result in the creation or imposition
of any liens, charges, claims or other encumbrances upon the Shares or any of
the assets of the Company. The Shares shall not subject the undersigned to
personal liability by reason of the ownership thereof.


(d)           No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Company nor any of its affiliates nor any person
acting on its or their behalf (a) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Shares, or (b) made any offers or sales
of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Common Stock under the
Securities Act.




SECTION 4
 
4.1           Indemnity.  The undersigned agrees to indemnify and hold harmless
the Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.


4.2           Modification.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


4.3           Notices.  Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, addressed to such address as may be given herein, (b) delivered
personally at such address, (c) upon the expiration of twenty four (24) hours
after transmission, if sent by facsimile if a confirmation of transmission is

 
 

--------------------------------------------------------------------------------

 

produced by the sending machine (and a copy of each facsimile promptly shall be
sent by ordinary mail), (d)  upon the expiration of twenty four (24) hours after
transmission, if sent by email if a confirmation of transmission is produced by
the sending computer (and a copy of each email transmission promptly shall be
sent by ordinary mail) or (e)  on the third business day, if sent by overnight
recognized courier, in each case to the parties at their respective addresses
set forth below their signatures to this Agreement (or at such other address for
a party as shall be specified by like notice; provided that the notices of a
change of address shall be effective only upon receipt thereof).


4.4           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.


4.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person, the obligation of the
undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his heirs, executors, administrators
and successors.


4.6           Entire Agreement.  This Agreement and the documents referenced
herein contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.


4.7           Assignability.  This Agreement is not transferable or assignable
by the undersigned.


4.8           Applicable Law; Arbitration; Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles. The parties hereby
irrevocably consent to the in personam jurisdiction and venue of in a Rabbinical
Court in Brooklyn, New York under the principal of ZABLU (whereby each party
picks one arbitrator and the two selected arbitrators pick a third arbitrator).
If there is any litigation regarding the arbitration or otherwise relating to
this section 4.8, the parties hereto irrevocably consent to the jurisdiction of
the courts of the State of New York and of any federal court located in such
State in connection with any action or proceeding arising out of or relating to
this Warrant.  EACH PARTY HERETO WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF THIS AGREEMENT.


4.9           Pronouns.  The use herein of the masculine pronouns "him" or "his"
or similar terms shall be deemed to include the feminine and neuter genders as
well and the use herein of the singular pronoun shall be deemed to include the
plural as well.
 
4.10           Further Assurances.  Upon request from time to time, the
undersigned shall execute and deliver all documents and do all other acts that
may be necessary or desirable, in the reasonable opinion of the Company or its
counsel, to effect the subscription for the Shares in accordance herewith.



 
 

--------------------------------------------------------------------------------

 
 



SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.
 
Number of Shares Subscribed For:
 
Print Name of Subscriber
     




   
By.
       
(Signature of Subscriber or Authorized Signatory)
   
Address:
             
Telephone:
     
Fax:
 




     
Social Security Number or other Taxpayer Identification Number
   



If the Shares will be held as joint tenants, tenants in common, or community
property, please complete the following:



         
Print name of spouse or other co-subscriber
         
Signature of spouse or other co-subscriber
         
Print manner in which Shares will be held




     
Social Security Number or other Taxpayer Identification Number
   



If the Shares have been purchased through a broker or other intermediary, please
identify such entity:

 



 


 

 
 

--------------------------------------------------------------------------------

 

ACCEPTANCE OF SUBSCRIPTION





         
Name of Subscriber







ACCEPTED BY:


POWERSAFE TECHNOLOGY CORP.
 
By:
   
Name:
   
Title:
   



 
Date:  _______________________, 2009






Accepted for __________________________ Number of Series D-1 Preferred Shares







 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
ACCREDITED INVESTOR STATUS
 
The undersigned subscriber represents that it is an Accredited Investor on the
basis that it is (check one):
 
_____(i)  A bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
 
_____(ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
_____(iii)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
_____(iv)  A director or executive officer of the Company.
 
_____(v)  A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000.
 
_____(vi)  A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
 
_____(vii)  A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).
 
_____(viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the Subscriber must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.  Further, the Subscriber represents that it
has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)
